Exhibit 10.17
Award No.
INTUIT INC. 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Performance-Based Vesting: Relative Total Shareholder Return Goals)
Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a
restricted stock unit award (“Award”) pursuant to the Company’s 2005 Equity
Incentive Plan (the “Plan”), of the Company’s common stock, $0.01 par value per
share (“Common Stock”). The maximum number of Shares that are subject to the
Award and may be earned by you (“Maximum Shares”) is set forth below. All
capitalized terms in this Grant Agreement (“Agreement”) that are not defined
herein have the meanings given to them in the Plan. This Award is subject to the
terms and conditions of the Plan, which is incorporated herein by reference.
This Agreement is not meant to interpret, extend, or change the Plan in any way,
or to represent the full terms of the Plan. If there is any discrepancy,
conflict or omission between this Agreement and the provisions of the Plan, the
provisions of the Plan will apply.
Name of Participant:
Address:
Maximum Shares:
Target Shares:
Date of Grant:
First Vesting Date:
Second Vesting Date:
Vesting Based on Achievement of Total Shareholder Return Goals and Service-Based
Vesting. Vesting of this Award is based on Intuit’s percentile rank of total
shareholder return (“TSR”) among a group of comparator companies (the
“Comparison Group”), as set forth on Exhibit A (the “TSR Goals”). Actual
performance against the TSR Goals is measured over the period beginning on [•]
and ending on [•] (the “Performance Period”) and must be certified by the
Compensation and Organizational Development Committee (“Committee”) in order for
any portion of this Award to vest; provided, however, that if Intuit’s TSR is
negative during the Performance Period, then the maximum Shares that the
Committee will certify as eligible to vest will be the Target Shares. The
Committee will certify the results of the TSR Goals as soon as reasonably
possible (the date of such certification the “Certification Date”) after the
Performance Period. Any portion of this Award that is eligible to vest based on
the Committee’s certification will vest as to 50% on [•] (the “First Vesting
Date”), and as to the remaining 50% on [•] (the “Second Vesting Date”) subject
to your continuous service through such Second Vesting Date. Any portion of this
Award that is not eligible to vest based on the Committee’s certification will
terminate on the Certification Date. Notwithstanding the foregoing, Sections
1(c) through 1(e) provide certain circumstances in which you may vest in this
Award before the First or Second Vesting Dates, respectively, and/or without
certification of the TSR Goals by the Committee. If any of Sections 1(c) through
1(e) apply, then any portion of the Award that does not vest pursuant to those
sections will terminate.
Comparison Group. The Comparison Group will be the companies shown on Exhibit B
(each, together with Intuit, a “Member Company”); provided, however, that a
company will be removed from the Comparison Group if, during the Performance
Period, it ceases to have a class of equity securities that is both registered
under the Securities Exchange Act of 1934 and actively traded on a U.S. public
securities market (unless such cessation of such listing is due to any of the
circumstances in (i) through (iv) of the following paragraph).
Definition of TSR. “TSR” as applied to any Member Company means stock price
appreciation from the beginning to the end of the Performance Period, plus
dividends and distributions made or declared (assuming such dividends or
distributions are reinvested in the common stock of the Member Company) during
the Performance Period, expressed as a percentage return. Except as modified in
Section 1(f), for purposes of computing TSR, the stock price at the beginning of
the Performance Period will be the average price of a share of common stock of a
Member Company over the 30 trading days beginning [•], and the stock price at
the end of the Performance Period will be

 



--------------------------------------------------------------------------------



 



the average price of a share of common stock of a Member Company over the 30
trading days ending [•], adjusted for stock splits or similar changes in capital
structure; provided, however, that TSR for a Member Company will be negative one
hundred percent (-100%) if the Member Company: (i) files for bankruptcy,
reorganization, or liquidation under any chapter of the U.S. Bankruptcy Code;
(ii) is the subject of an involuntary bankruptcy proceeding that is not
dismissed within 30 days; (iii) is the subject of a stockholder approved plan of
liquidation or dissolution; or (iv) ceases to conduct substantial business
operations.

1.   In the event of your Termination before the Second Vesting Date, the
following provisions will govern the vesting of this Award:

  (a)   Termination Generally. In the event of your Termination before the
Second Vesting Date for any reason other than as expressly set forth in the
other subsections of this Section 1, including, without limitation, your
Termination by the Company for Cause or your resignation for Good Reason (each
as defined in Section 1(c)), this Award will terminate immediately and you will
have no further right or claim to anything under this Award, other than Shares
already distributed to you, if any.     (b)   Death or Total Disability. In the
event of your death or Total Disability before the Second Vesting Date, this
Award will vest immediately as to the greater of 100% of the Target Shares or,
if the death or Total Disability occurs after the Certification Date, 100% of
the Shares actually earned based on the level of achievement of the TSR Goals,
and all further service-based vesting conditions will be waived. “Total
Disability” is defined in Section 5.6(a) of the Plan.     (c)   Involuntary
Termination. In the event of your Involuntary Termination before the Second
Vesting Date, a pro rata portion of this Award will vest immediately on the
First Vesting Date (or, will vest immediately on your Termination Date if the
First Vesting Date has passed) based on the actual level of achievement of the
TSR Goals as certified by the Committee, and all further service-based vesting
conditions will be waived. The pro rata portion will be a percentage equal to
your number of full months of service since the Date of Grant divided by
thirty-six months, minus any Shares already distributed to you on or after the
First Vesting Date, rounded down to the nearest whole share. Shares will be
distributed to you as soon as reasonably possible after the effective date of a
waiver and general release of claims executed by you in favor of the Company and
certain related persons determined by the Company in the form presented by the
Company (“Release”). If you do not execute the Release within forty-five
(45) days following your Termination Date, then you will not be entitled to the
receipt of any Shares under this Section 1(c). Involuntary Termination means,
for purposes of this Agreement, either (A) your Termination by the Company
without Cause, or (B) your resignation for Good Reason. “Cause” means, for
purposes of this Agreement, (i) gross negligence or willful misconduct in the
performance of your duties to the Company (other than as a result of a Total
Disability) that has resulted or is likely to result in material damage to the
Company, after a written demand for substantial performance is delivered to you
by the Board which specifically identifies the manner in which you have not
substantially performed your duties and you have been provided with a reasonable
opportunity of not less than 30 days to cure any alleged gross negligence or
willful misconduct; (ii) commission of any act of fraud with respect to the
Company; or (iii) conviction of a felony or a crime involving moral turpitude.
No act or failure to act by you will be considered “willful” if done or omitted
by you in good faith with reasonable belief that your action or omission was in
the best interests of the Company. “Good Reason” means, for the purposes of this
Agreement, your resignation within sixty (60) days after the occurrence any of
the following events without your consent: (i) a material reduction in your
duties that is inconsistent with your position at the time of the Date of Grant,
(ii) any material reduction in your base annual salary or target annual bonus
(other than in connection with a general decrease in the salary or target
bonuses for all officers of Intuit), or (iii) a requirement by Intuit that you
relocate your principal office to a facility more than 50 miles from your
principal office on the Date of Grant; provided however, that with regard to
(i) through (iii) you must provide Intuit with written notice of the event
allegedly constituting “Good Reason,” and Intuit will have 15 days from the date
it receives such written notice to cure such event.

2



--------------------------------------------------------------------------------



 



  (d)   Termination on or Within One Year After Corporate Transaction. In the
event of your Involuntary Termination (including your Termination without Cause
by the Company’s successor) on or within one year following the date of a
Corporate Transaction and before the Second Vesting Date, this Award will vest
immediately on your Termination Date as to a pro rata portion of the Shares you
otherwise would have been entitled to earn under Section 1(e),and all further
service-based vesting conditions will be waived. The pro rata portion will be a
percentage equal to your number of full months of service since the Date of
Grant divided by thirty-six months minus any Shares already distributed to you
on or after the First Vesting Date, rounded down to the nearest whole Share.    
(e)   Corporate Transaction. In the event of a Corporate Transaction before the
First Vesting Date, the level of achievement of the TSR Goals will be determined
as of the effective date of the Corporate Transaction based on the Comparison
Group as constituted on the such date (the “CIC Achievement Level”). In
addition, Intuit’s ending stock price will be the sale price of the Shares in
the Corporate Transaction and the ending stock price of the other Member
Companies will be the average price of a share of common stock of a Member
Company over the 30 trading days ending on the effective date of the Corporate
Transaction, in each case adjusted for changes in capital structure. This Award
will vest as to 50% of the Shares corresponding to the CIC Achievement Level on
the First Vesting Date, and as to the remaining 50% of the Shares corresponding
to the CIC Achievement Level on the Second Vesting Date. Shares will be
distributed as soon as reasonably possible after the First and Second Vesting
Dates, respectively. For avoidance of doubt, this provision is intended to
result in you earning the number of Shares corresponding to the CIC Achievement
Level, without Committee certification, provided that you are employed on the
First and Second Vesting Dates following a Corporate Transaction. In the event
of an intervening Termination before the Second Vesting Date, the applicable
provisions of Sections 1(a) through 1(d) will govern, except that Section 1(b)
will be applied by using the number of Shares corresponding to the CIC
Achievement Level.

2.   Issuance of Shares. Except as described in the next sentence, Shares will
be distributed as soon as reasonably possible after the First or Second Vesting
Dates occur (but in no event later than March 15th after the calendar year in
which the First or Second Vesting Dates occur). In the event of a Termination
pursuant to Sections 1(b) or 1(d), Shares will be distributed as soon as
reasonably possible after the Termination Date, and in the event of a
Termination pursuant to Section 1(c), Shares will be distributed as soon as
reasonably possible after the date that the Release becomes effective in
accordance with Section 1(c) (but in no event later than March 15th after the
calendar year in which the Termination Date or the effective date of the Release
occurs).

3.   Withholding Taxes. This Award is generally taxable for purposes of United
States federal income and employment taxes on vesting based on the Fair Market
Value on the First or Second Vesting Dates, as applicable. To the extent
required by applicable federal, state or other law, you will make arrangements
satisfactory to the Company for the payment and satisfaction of any income tax,
social security tax, payroll tax, payment on account or other tax related to
withholding obligations that arise under this Award and, if applicable, any sale
of Shares. The Company will not be required to issue Shares pursuant to this
Award or to recognize any purported transfer of Shares until such obligations
are satisfied. Unless otherwise agreed to by the Company and you, these
obligations will be satisfied by the Company withholding a number of Shares that
would otherwise be issued under this Award that the Company determines has a
Fair Market Value sufficient to meet the tax withholding obligations. “Fair
Market Value” is defined in Section 26(n) of the Plan.

    You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares. The Company does not commit and is under
no obligation to structure this Award to reduce or eliminate your tax liability.

4.   Disputes. Any question concerning the interpretation of this Agreement, any
adjustments to made thereunder, and any controversy that may arise under this
Agreement, will be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Such decision by the Committee will be final and
binding.

3



--------------------------------------------------------------------------------



 



5. Other Matters.

  (a)   The Award granted to an employee in any one year, or at any time, does
not obligate the Company or any subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any subsidiary or other affiliate) might
grant an award in any future year or in any given amount.     (b)   Nothing
contained in this Agreement creates or implies an employment contract or term of
employment or any promise of specific treatment on which you may rely.     (c)  
Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.     (d)   This Award is not part of your employment contract
(if any) with the Company, your salary, your normal or expected compensation, or
other remuneration for any purposes, including for purposes of computing
benefits, severance pay or other termination compensation or indemnity.     (e)
  Because this Agreement relates to terms and conditions under which you may be
issued shares of Common Stock of Intuit Inc., a Delaware corporation, an
essential term of this Agreement is that it will be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the Award granted hereunder will be brought in the state or federal courts of
competent jurisdiction in Santa Clara County in the State of California.     (f)
  This Award, and any issuance of Shares thereunder, is intended to comply and
will be interpreted in accordance with Section 409A of the Code.

This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement will be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of an Award described in Section 14 of the Plan, this Agreement will be
binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at 2632 Marine Way, Mountain View, CA, 94043, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address.

4



--------------------------------------------------------------------------------



 



The Company has signed this Award Agreement effective as the Date of Grant.

            INTUIT INC.
      By:                        

5